Case 0:21-cv-61163-RKA Document 5 Entered on FLSD Docket 06/08/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                  CASE NO.: 0:21-cv-61163-RKA

     ERRON WILLIAMS,

                Plaintiff,

     v.

     HEALTHCARE REVENUE RECOVERY
     GROUP, LLC d/b/a ACCOUNT
     RESOLUTION SERVICES,

              Defendant.
     _____________________________________/

              DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC
          d/b/a ACCOUNT RESOLUTION SERVICES’S ANSWER AND AFFIRMATIVE
                                   DEFENSES

           COMES NOW, Defendant, HEALTHCARE REVENUE Recovery GROUP, LLC D/B/A

 ACCOUNT RESOLUTION SERVICES1 (“ARS”), and files its Answer and Affirmative Defenses

 to the Plaintiff’s Complaint in the above-entitled matter, denies each and every allegation in the

 Complaint [DE 1], unless otherwise admitted or qualified in this Answer, and states and alleges as

 follows:

                                       JURISDICTION AND VENUE

           1.      Admitted for purposes of jurisdiction and venue only; otherwise denied.

           2.      Admitted for purposes of personal jurisdiction only.

           3.      Unknown at this time; therefore, denied.



 1
   The correct name of the corporation is Healthcare Revenue Recovery Group, LLC d/b/a ARS
 Account Resolution Services. For purposes of identification and common reference, Defendant
 will be identified as “ARS” or “Defendant ARS” throughout the Answer and Affirmative
 Defenses.
Case 0:21-cv-61163-RKA Document 5 Entered on FLSD Docket 06/08/2021 Page 2 of 6




        4.      Admitted for purposes of venue only; otherwise, denied.

                                             PARTIES

        5.      Unknown at this time; therefore, denied.

        6.      Admitted.

                                      DEMAND FOR JURY TRIAL

        7.      Defendant demands trial by jury regarding any issues of fact and law that remain

 following the ruling on any dispositive motions filed herein.

                                       FACTUAL ALLEGATIONS

        8.      Admitted to the extent that Defendant ARS was retained, by the original creditor,

 to seek repayment for medical debt services from the Plaintiff; otherwise denied.

        9.      Admitted.

        10.     Admitted.

        11.     Admitted.

        12.     Admitted.

        13.     Admitted.

        14.     Admitted.

        15.     Admitted.

        16.     Admitted.

        17.     Admitted.

        18.     Admitted.

        19.     Admitted to the extent that Defendant ARS utilizes a third-party vendor to assist in

 the preparation and mailing of written communications to its patient/debtors. The information

 provided is not “disclosed” to the third party as all information is conveyed and transferred through
Case 0:21-cv-61163-RKA Document 5 Entered on FLSD Docket 06/08/2021 Page 3 of 6




 secured intermediaries to prohibit unauthorized disclosure of information in the production of the

 correspondence.

           20.   Admitted to the extent that Defendant ARS utilizes a third-party vendor to assist in

 the preparation and mailing of written communications to its patient/debtors. The information

 provided is not “disclosed” to the third party as all information is conveyed and transferred through

 secured intermediaries to prohibit unauthorized disclosure of information in the production of the

 correspondence.

           21.   Denied. Defendant demands strict proof thereof.

           22.   Denied. Defendant demands strict proof thereof.

           23.   Denied. Defendant demands strict proof thereof.

           24.   Denied. Defendant demands strict proof thereof.

           25.   Admitted to the extent that Defendant ARS utilizes a third-party vendor to assist in

 the preparation and mailing of written communications to its patient/debtors. The information

 provided is not “disclosed” to the third party as all information is conveyed and transferred through

 secured intermediaries to prohibit unauthorized disclosure of information in the production of the

 correspondence.

           26.   Admitted.

           27.   Admitted to the extent that the content of Exhibit A is self-evident; otherwise,

 denied.

           28.   Denied. Defendant demands strict proof thereof.

           29.   Admitted to the extent that the content of Exhibit A is self-evident; otherwise,

 denied.
Case 0:21-cv-61163-RKA Document 5 Entered on FLSD Docket 06/08/2021 Page 4 of 6




        30.     Admitted to the extent that Defendant, at all times relevant to the matters asserted

 in this lawsuit, complied with the provisions of the FDCPA, namely, 15 U.S.C. § 1692c(b) and §

 559.72(5), Fla. Stat., of the Florida Consumer Collection Practices Act (“FCCPA”).

        31.     Denied. Defendant demands strict proof thereof.

        32.     Denied. Defendant demands strict proof thereof.

                                             Count 1
                                  VIOLATION OF 15 U.S.C. § 1692c(b)

        33.     ARS incorporates by reference all its answers to the above paragraphs of the

 Complaint as though fully stated herein.

        34.     Admitted to the extent that 15 U.S.C. § 1692c(b) of the FDCPA is self-evident in

 its entirety; and, thus, denied as to any aspects or interpretations other than the plain full reading

 of the same.

        35.     Denied. Defendant demands strict proof thereof.

        36.     To the extent this paragraph is construed to pertain to Defendant, this allegation is

 denied; Defendant demands strict proof thereof.

                                            Count 2
                                VIOLATION OF FLA. STAT. § 559.72(5)

        37.     ARS incorporates by reference all its answers to the above paragraphs of the

 Complaint as though fully stated herein.

        38.     Admitted to the extent that § 559.72(5), Fla. Stat., of the Florida Consumer

 Collection Practices Act is self-evident in its entirety; and, thus, denied as to any aspects or

 interpretations other than the plain full reading of the same.

        39.     Denied.
Case 0:21-cv-61163-RKA Document 5 Entered on FLSD Docket 06/08/2021 Page 5 of 6




        40.     To the extent this paragraph is construed to pertain to Defendant, this allegation is

 denied; Defendant demands strict proof thereof.

                                   AFFIRMATIVE DEFENSES

 First Affirmative Defense

        Defendant affirmatively alleges that Defendant is not liable for the alleged actions or

 inactions of other third parties, and/or any of their employees, agents, or principals.

 Second Affirmative Defense

        Defendant affirmatively asserts that it had authorization and/or consent to communicate

 information about the Plaintiff to third-party vendors pursuant to documentation of consent for

 treatment and privacy agreements under HIPAA.

 Third Affirmative Defense

        Defendant affirmatively asserts that Plaintiff’s reliance upon the Eleventh Circuit’s recent

 opinion in Hunstein, should not be applied to the Defendant retroactively. The Defendant can

 demonstrate the three factors to preclude retroactive application as follows: (1) the Hunstein issue

 was a matter of first impression within this Circuit and contrary to the industry’s utilization of

 third-party vendors without incident or issue for more than 25 years. Thus, the ruling was not

 clearly foreshadowed as a potential violation of the FDCPA based on the district court’s opinion;

 (2) the retroactive impact of the Hunstein opinion has generated at least 100 class action and

 individual “copy-cat” lawsuits against debt collectors since the date of the opinion on April 21,

 2021; and (3) the application of the Hunstein opinion retroactively creates injustice and undue

 hardship upon the Defendant. See: State Farm Fire & Casualty Co. v. Sweat, 547 F. Supp. 233

 (N.D. Ga. 1982).
Case 0:21-cv-61163-RKA Document 5 Entered on FLSD Docket 06/08/2021 Page 6 of 6




        WHEREFORE, Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC

 d/b/a Account Resolution Services, requests that this Court dismiss Plaintiff’s Complaint at

 Plaintiff’s cost, award reasonable attorney fees and costs as provided for under applicable law.

        Dated this 8th day of June, 2021.


                                              Respectfully submitted,


                                              /s/ Ernest H. Kohlmyer, III
                                              Ernest H. Kohlmyer, III
                                              Florida Bar No.: 0101108
                                              2300 Maitland Center Parkway, Suite 100
                                              Maitland, Florida 33751
                                              Telephone: (407) 622-1772
                                              Facsimile (407) 622-1884
                                              SKohlmyer@Shepardfirm.com
                                              Attorneys for Defendant, Healthcare Revenue
                                              Recovery Group, LLC d/b/a Account Resolution
                                              Services



                                 CERTIFICATE OF SERVICE

        I HEREBY that a copy of the foregoing has been electronically filed on June 8, 2021, via
 the Florida E-filing Portal and that a copy was furnished by electronic transmission to Jibrael S.
 Hindi, Esquire at jibrael@jibraellaw.com and Thomas J. Patti, Esquire at tom@ jibraellaw.com
 (Attorneys for Plaintiff).


                                              /s/ Ernest H. Kohlmyer, III
                                              Ernest H. Kohlmyer, III
                                              Florida Bar No.: 0101108
